827 F.2d 769
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry BARR, Petitioner-Appellant,v.Arnold JAGO, Respondent-Appellee.
No. 86-4004
United States Court of Appeals, Sixth Circuit.
August 26, 1987.

ORDER
Before NATHANIEL R. JONES, WELLFORD and RALPH B. GUY, Jr., Circuit Judges.


1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner filed this action for federal habeas corpus relief (28 U.S.C. Sec. 2254) attacking the constitutionality of two rape convictions entered in 1984.  The petition was referred to a magistrate who recommended dismissal.  The district court, after considering petitioner's objections, adopted the magistrate's report and dismissed the action.  This appeal followed.  On appeal, the parties have briefed the issues.


3
Upon consideration, we affirm for the reasons set forth in the district court memorandum opinion filed September 30, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.